Citation Nr: 0604600	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  03-13 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating in excess of 10 percent 
for patella femoral syndrome of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from November 1983 to 
November 1987, and from November 1998 to August 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2001 RO decision that denied an increased 
rating in excess of 10 percent for patella femoral syndrome 
of the left knee.  In March 2001, the veteran filed a notice 
of disagreement.  In March 2003, the RO issued a statement of 
the case, and the following month, in April 2003, the veteran 
perfected her appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking an increased disability rating in 
excess of 10 percent for her service-connected patella 
femoral syndrome of the left knee.   

The Board finds there is a further duty to assist and notify 
the veteran with his claims herein. 38 U.S.C.A. §§ 5102, 
5103, 5103A; 38 C.F.R. § 3.159.  

In reviewing this case, the Board also finds that there is a 
substantial amount of medical evidence, including a June 2005 
VA examination for joints, which was received at the RO 
subsequent to its March 2003 statement of the case and has 
not previously been considered by the RO in adjudication.   
Thus, the Board must return the case to the RO for 
consideration of the additional evidence and issuance of a 
supplemental statement of the case.  See 38 C.F.R. § 19.31; 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F. 3d 1339 (Fed. Cir. 2003).  

In a statement filed in July 2005, the veteran indicated that 
she was being treated at the VA medical center in North 
Pensacola, Florida.  Under the circumstances presented by 
this case, the RO should, with the assistance of the veteran, 
attempt to obtain all additional medical evidence which may 
be available.  

Accordingly, the Board remands the case to the RO for the 
following action: 

1.  The RO should have the veteran 
identify all sources of VA and non-VA 
treatment for her service-connected left 
knee disorder since December 2004.  The RO 
should then attempt to obtain copies of 
all identified medical treatment records.  
Regardless of the veteran's response, the 
RO should obtain the veteran's treatment 
records from the VA medical center in 
North Pensacola, Florida, dated from 
December 2004 to the present.

2.  The RO should then re-adjudicate the 
veteran's claim for an increased 
disability rating in excess of 10 percent 
for patella femoral syndrome of the left 
knee, including considering all of the 
additional evidence received since its 
March 2003 Statement of the Case.  If any 
benefit sought on appeal remains denied, 
the veteran and her representative should 
be furnished a supplemental statement of 
the case and be given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

